Title: General Orders, 29 July 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters near Dobbs Ferry Sunday July 29th 1781
                     Parole Bretaigne
                     Countersigns Montpellier
                  Rochfort
                  For the day tomorrow
                  Major General Lord StirlingColonel ButlerFor Picquet  Major CliftInspector  Captain RemickThe Commander in Chief requests the Company of the Majors of the Picquet at dinner the day succeeding their tour of duty.
                  Commanding officers of Corps are desired to see that their Men are provided with stoppers for their Musquets.
               